DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 06 October 2021 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The Objections to the Specification and Claims are withdrawn;
The Rejections under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, are withdrawn; &
Claims 1-12 are pending for review.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f) & pre-AIA  35 U.S.C. § 112, sixth paragraph:
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

(6th Para) An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application (i.e. Claim 7) that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Eversull, US #3673379
[Eversull ('379)]

-
Hermann, DE #10-2005-024-466
[Hermann ('466)]






Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Hermann ('466) in view of Eversull ('379).
In Re Claims 1, 5-9 & 11, Hermann ('466) discloses (see machine translation, attached):
Cl. 1: Electric heating device for a motor vehicle (Heating Device #1), wherein the electric heating device is configured to be connected to an external system voltage (Heating Device #1 is connected to External Power Supply #40 via the cabling extending from Connections #20a & 20b to Plug #14) At least TITLE, Para. 3), comprising
at least one electric heating element for the delivery of heat to a coolant fluid which is present in the cooling circuit (At least Para. 5, 23: Electric Heating Element #2 heats water / a coolant), and
a power supply unit for the transformation of the external system voltage into a local voltage (Transformer #10),
wherein the heating element and the power supply unit are arranged in a common sub-assembly (The entire assembly is enclosed in a single enclosure: Housing #16).
With respect to “wherein the electric heating device is configured to be connected to an external system voltage” (e.g. a public power grid, per the specification):
This recitation is considered by Examiner to be functional language.  It has been held that the recitation that an element is “adapted to” or "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense.  With respect to the system of Hermann ('466), electric vehicle such as those recited in Hermann ('466), especially plug-in electric vehicles, are known to connect to a power grid to recharge their batteries in preparation for operation; therefore, the vehicle along with the heating device of Hermann ('466) is capable of being connected to an external power source.
Further, Eversull ('379) discloses from the same Motor Vehicle Heating System field of endeavor as applicant's invention, a vehicle heating system (Heater #16 in Vehicle #10) that is connected to an external public power supply grid (Breaker Panel #21 located in Building #11) through a connection port (Plug #31).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the system of Hermann ('466) to be connectable to an external power grid as taught by Eversull ('379) for the purpose of providing the means to recharge the vehicle battery (Col. 2, Ln. 23-75) & to provide for manually preheating the vehicle components (Col. 4, Ln. 20-29).
Cl. 5: wherein the heating element, on the one hand, and the power supply unit and/or the control unit, on the other hand, are arranged in a sub-assembly or in a housing (Housing #16).
Cl. 6: wherein the electric heating element and the power supply unit and/or the control unit are supplied via a network connection configured to be connected to the external system voltage (The network connection comprises the cabling between Connections #20a/b & Plug #14).
Cl. 7: System, comprising the electric heating device according to claim 1, together with a circulation pump, and/or a fan, and/or a battery, and/or means for activating the system/heating device, e.g. remote control and/or a UMTS connection, and/or means for the temperature-dependent activation of the vehicle fan, and/or means for the temperature-dependent control of the water pump (At least Para. 19-21, 24: A means for activating Heating Device #1 comprises Controller / Regulator #12 & Switch #50).
Cl. 8: Motor vehicle, comprising an electric heating device according to claim 1 (At least Para. 1).
Cl. 9, 11: Application of [Cl. 9: an electric heating device according to claim 1] / [a system according to claim 7] wherein the electric heating device is configured to be connected to an external voltage supply (As discussed in Claim 1 above) and to be incorporated in an on-board motor vehicle cooling circuit (Device #1 is connected to Water Circuit #6 via Inlet Connection #3 & Outlet Connection #4), and comprises at least one heating element for the delivery of heat to a coolant fluid which is present in the cooling circuit (As discussed in Claim 1, Electric Heating Element #2 heats water / a coolant); & Eversull ('379) further discloses: for the charging of a batter of the vehicle and/or for the supply of an on-board vehicle fan with a supply voltage, and/or for the supply of a circulation pump (Fig. 1: The heating system is powered by connection to an external power supply from Breaker Panel #21, all components of the heating & charging system are on-board, i.e. mounted within Vehicle #10 including Engine Heater #16, Blower #14 & Vehicle Heater #13).
In Re Claims 2-4, 10 & 12, Eversull ('379) further discloses:
Cl. 2: wherein the external system voltage lies between 100 V and 500 V, and/or a frequency of the system voltage lies between 50 Hz and 60 Hz, and/or the local voltage lies between 5 V and 50 V (Col. 4, Ln. 6-29: Vehicle Receptacle #31 receives 110v AC power from Breaker Panel #21 while Transformer #81 outputs 12v DC power; the standard AC line frequency in the US being 60hz).
Cl. 3: wherein the heating device is configured for the output of one or more control signals for the actuation of components, e.g. a circulation pump and/or fan, using the local voltage delivered by the power supply unit, and/or is configured for the control of a charging function for a battery of the motor vehicle (Col. 3, Ln. 22-66: Relays #51-53 selectively energize Heater #13, energize Blower #14 and/or charge Battery #15).
Cl. 4: wherein the control of the charging function for the battery executes a maintenance charging function (At least Col. 1, Ln. 34-40, Col. 4, Ln. 6-33: The charging circuit of Battery #15 is energized at preselected conditions).
Cl. 10, 12: Method for operating [Cl. 10: a heating device according to claim 1,] / [Cl. 12: a system according to claim 7,] wherein a battery of the vehicle, for the charging thereof, is supplied with electric power by means of the heating device, and/or wherein an on-board vehicle fan is supplied with electric power by means of the heating device, and/or wherein charging of a battery of the vehicle is controlled by means of the heating device, and/or wherein operation of an on-board vehicle fan is controlled by means of the heating device (As discussed above, each of the recited functions is disclosed, including charging Batter #15 & energizing Blower #14, in both HEATING AND CHARGE mode & CHARGE ONLY mode, all components powered by the same power supply via Vehicle Socket #31).
Response to Arguments
Applicant's arguments filed 06 October 2021 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to Claim 1 have been considered but are moot in view of the new grounds of rejection.  The arguments do not apply to any of the references being used in the current rejection.  Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762